                 Case 1:08-cv-01034-AT Document 688 Filed 01/30/19 Page 1 of 2




                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                          LAW DEPARTMENT                                               DAVID COOPER
Corporation Counsel                            100 CHURCH STREET                                            Senior Counsel
                                               NEW YORK, NY 10007                                   phone: (212) 356-2579
                                                                                                       fax: (212) 356-3509
                                                                                              email: dcooper@law.nyc.gov


                                                                    January 30, 2019

       VIA ECF
       The Honorable Analisa Torres
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007


                      Re:     David Floyd, et al. v. City of New York, 08 CV 1034 (AT);
                              Kelton Davis, et al. v. City of New York, et al., 10 CV 699 (AT);
                              Jaenean Ligon, et al. v. City of New York, et al., 12 CV 2274 (AT)

       Your Honor:

                      I am a Senior Counsel in the Office of Zachary W. Carter, Corporation Counsel of

       the City of New York, and the attorney assigned to the above-referenced matter on behalf of

       defendant City of New York (“City”), writing on behalf of the New York City Police

       Department (“NYPD”).          The NYPD submitted its plan to implement Facilitator’s

       Recommendation No. 1 (“Plan”) on January 14, 2019, and plaintiffs’ counsel in Floyd, Davis,

       and Ligon filed their responses to the Plan on January 28, 2019. The NYPD respectfully requests

       that the Court grant it leave to file a response to the concerns expressed by plaintiffs’ counsel by

       February 8, 2019. Counsel for plaintiffs in Floyd, Davis, and Ligon consent to this request.
        Case 1:08-cv-01034-AT Document 688 Filed 01/30/19 Page 2 of 2




             Thank you for your time and consideration.


                                                          Respectfully submitted,



                                                          /s/

                                                          DAVID COOPER
                                                          Senior Counsel
                                                          Special Federal Litigation Division


cc:   VIA ECF
      All Parties on Record
